Exhibit 2.2 INTELLECTUAL PROPERTY LICENSE AGREEMENT This Intellectual Property License Agreement (the “License Agreement”) is made and entered into as of January 11, 2011 (the “Effective Date”) by and among GENBAND US LLC, a Delaware limited liability company, GENBAND Ireland Limited, an entity organized under the laws of the Republic of Ireland (“GENBAND Ireland”), and GENBAND IP Company, a Cayman Islands exempted company (“GENBAND IP Company” and, together with GENBAND US LLC and GENBAND Ireland, “GENBAND”) on the one hand, and PERFTECH (PTI) CANADA CORP., a corporation organized under the laws of Ontario (“PT” and, together with GENBAND, the “Parties”), on the other hand. Certain capitalized terms used herein shall have the meanings given to them in Article One. RECITALS WHEREAS, on May 28, 2010, GENBAND acquired certain assets comprising the Carrier VoIP and Application Solutions business (the “CVAS Business”) from Nortel Networks Inc. and its Affiliates (collectively, “Nortel”) pursuant to an Asset Sale Agreement, dated December 22, 2009; WHEREAS, in connection therewith, GENBAND acquired ownership of Nortel Software and Intellectual Property used exclusively in connection with the CVAS Business, and received a non-exclusive license to other Nortel Software and Intellectual Property used in connection with the CVAS Business (such acquired and licensed Software and Intellectual Property collectively, the “CVAS IP”); WHEREAS, pursuant to the Nortel IPLA (as defined below), GENBAND has the right to partially assign the Nortel IPLA to an acquirer of a GENBAND business or product line in respect of that portion of the CVAS IP licensed to GENBAND and used in connection with such business or product line; WHEREAS, GENBAND’s acquisition of the assets comprising the CVAS Business included the hardware, Software and Intellectual Property and physical assets necessary to use, manufacture, distribute and support the Signaling Gateway Product Line (as defined below); WHEREAS, pursuant to the Asset Sale Agreement by and among GENBAND and PT, dated as of the date hereof (the “ASA”), GENBAND has agreed to sell, transfer and assign to PT, and PT has agreed to purchase and accept from GENBAND, certain intellectual property, hardware and other physical assets used by the Signaling Gateway Product Line (as defined in the ASA, the “Transferred Assets”); WHEREAS, contemporaneous with PT’s purchase of the Transferred Assets, GENBAND has agreed to partially assign the Nortel IPLA in respect of that portion of the CVAS IP licensed to GENBAND and used in connection with the Signaling Gateway Product Line; and WHEREAS, in addition, GENBAND has agreed to license to PT that portion of the CVAS IP owned by GENBAND and used in connection with the Signaling Gateway Product Line, it being the intention of the Parties that PT shall acquire, either by assignment or license, all rights in the CVAS IP needed to operate the Transferred Assets to use, manufacture, distribute and support the Signaling Gateway Product Line; NOW, THEREFORE, in consideration of these premises and the respective representations, warranties, covenants and agreements set forth below, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Article One- DEFINITIONS All capitalized terms used but not defined in this License Agreement shall have the meanings ascribed to such terms in the ASA: (a) “Affiliate” means, in respect of a Person, any other Person or group of Persons acting in concert, directly or indirectly, that controls, is controlled by or under common control with the first mentioned Person, and for the purposes of this definition “control” means the possession, directly or indirectly, by such Person or group of Persons acting in concert of the power to direct or cause the direction of the management and policies of the first mentioned Person, whether through the ownership of voting securities or otherwise. (b) “Confidential Information” means any non-public business, marketing, technical, scientific or other information disclosed by any Party which, at the time of disclosure, is marked as confidential (or like designation), is disclosed in circumstances of confidence, or should be understood by the receiving Party at the time of disclosure, exercising reasonable business judgment, to be confidential information of the disclosing Party. Any Confidential Information that is not marked “Confidential” at the time of disclosure shall subsequently be promptly identified in writing as “Confidential” by the disclosing party. (c) “Contractor” means, with respect to a Party, a third party contracted by such Party or any of its Affiliates to perform services for and on behalf of such Party or such Party’s Affiliates relating to this Agreement, including distribution, re-sale, importing, development, design, manufacture, production, testing, product service and support, and any other comparable service. (d) “Control” means, with regard to any entity, the legal, beneficial or equitable ownership, directly or indirectly, of 50 percent or more of the capital stock (or other ownership interest, if not a corporation) of such entity ordinarily having voting rights. (e) “Controlled” means, with reference to any Intellectual Property that such Intellectual Property is licensable or sub-licensable by GENBAND without the need to obtain consent of any third party, without violating any obligation owed to any third party, and without providing consideration to any third party or relinquishing or otherwise losing any rights. (f) “Copyleft License” means any “open source,” “copyleft,” or similar license that requires, as a condition of use, modification and/or distribution of any Software, that such Software, or any Software integrated with, derived from, used, or distributed with such Software or into which such Software is incorporated: (i) be made available or distributed in source code form, (ii) be licensed for the purpose of preparing derivative works, or (iii) be redistributable at no license fee. (g) “Derivative Work(s)” shall have the meaning ascribed to it under the United States Copyright statute, 17 USC sec. 101. (h) “Field of Use” means the design, development, manufacturing, testing, promotion, distribution (including, without limitation, by way of delivery as a hosted service), sale, and other exploitation of the Signaling Gateway Product Line and natural evolutions thereof. For the avoidance of doubt, the Field of Use excludes (i) GENBAND’s DMS signaling assets and (ii) any GENBAND legacy products that include signaling functionality that are not expressly listed on Schedule B. (i) “GENBAND Interface License” means the terms and conditions governing the use of the GENBAND Interface Specification, (i) the acceptance of which is a condition precedent for any use thereof and (ii) which are generally applicable to GENBAND’s customers, partners and suppliers in connection with any such use. (j) “GENBAND Interface Specification” means GENBAND’s proprietary protocol and interface specification between the Signaling Gateway Product Line and each of GENBAND’s Call Server Core and Gateway Controller solutions. (k) “GENBAND Signaling Gateway IP” means all (i) Intellectual Property (excluding any Patents) owned by GENBAND and used in the Signaling Gateway Product Line up to and including the Effective Date and (ii) the GENBAND Signaling Gateway Patents; provided, however, that GENBAND Signaling Gateway IP shall not include the GENBAND Interface Specification. For the avoidance of doubt, the GENBAND Signaling Gateway IP excludes (i) the Licensed Signaling Gateway IP and (ii) Intellectual Property that is not included in the Signaling Gateway Product Line but is included in GENBAND’s legacy DMS signaling assets and any other GENBAND legacy products that include signaling functionality. (l) “GENBAND Signaling Gateway Patents” means those Patents owned by GENBAND that, up to and including the Effective Date, (i) are used in the Signaling Gateway Product Line, or have one or more claims that cover or are embodied in the Signaling Gateway Product Line or (ii) have one or more claims that cover the Field of Use. Schedule A sets forth a non-exclusive list of the GENBAND Signaling Gateway Patents. (m) “Improvement” means any improvement, enhancement, modification, invention, addition, Derivative Work or upgrade to any Intellectual Property first reduced to practice after the Effective Date and includes all Intellectual Property rights therein. (n) “Integration Rights” means the right to integrate any products or services (the “Integrating Items”) with or to existing or independently provided customer infrastructure or products for interoperability purposes, as well as to connect any such Integrating Items to independently provided external network infrastructure, products or services for interoperability purposes, and to use such integrated and/or connected products, services and infrastructure, to the extent such integration and/or connection is required for interoperability, and all services relating to the foregoing. (o) “Intellectual Property” means any and all intellectual and industrial property, whether protected or arising under the laws of the United States, Canada or any other jurisdiction, including all intellectual or industrial property rights in any of the following (but excluding Trademarks): (a) Patents; (b) works of authorship (whether or not published) and copyrights (including any registrations therefor or applications for registration); (c) mask works (including any registrations therefor or applications for registration); (d) trade secrets, know-how and confidential information; (e) industrial designs and other rights in designs (including any registrations therefor or applications for registrations); (f) sui generis data base rights and (g) any Software and technology. (p) “Licensed Signaling Gateway IP” means all (i) Intellectual Property (excluding any Patents) licensed by GENBAND under the Nortel IPLA and used in the Signaling Gateway Product Line up to and including the Effective Date, and (ii) the Licensed Signaling Gateway Patents. For the avoidance of doubt, the Licensed Signaling Gateway IP excludes the GENBAND Signaling Gateway IP. (q) “Licensed Signaling Gateway Patents” means those Patents licensed to GENBAND under the Nortel IPLA that, up to and including the Effective Date, (i) are used in the Signaling Gateway Product Line, or have one or more claims that cover or are embodied in the Signaling Gateway Product Line or (ii) have one or more claims that cover the Field of Use. For the avoidance of doubt, the Licensed Signaling Gateway Patents excludes the Transferred Patent. (r) “Nortel IPLA” means that Intellectual Property License Agreement, dated May 28 2010, by and among Nortel Networks Limited, Nortel Networks Inc., the EMEA Sellers (as defined on Exhibit I thereto), the Joint Administrators (as defined therein) and the Joint Israeli Administrators (as defined therein), on the one hand, and GENBAND US LLC and GENBAND IP Company on the other hand. A copy of the Nortel IPLA is attached hereto as Annex A. (s) “Person” includes an individual, a partnership (limited or general), a corporation, a limited liability company, a trust, a joint venture, an unincorporated organization, a union, a government or any department or agency thereof and the heirs, executors, administrators or other legal representatives of an individual. (t) “PT Improvement” means any Improvement made by or for PT or any of its Affiliates on or after the date of this Agreement to any of the Signaling Gateway IP. (u) “Signaling Gateway IP” means (i) the Licensed Signaling Gateway IP and (ii) the GENBAND Signaling Gateway IP. (v) “Signaling Gateway Patents” means (i) the GENBAND Signaling Gateway Patents, and (ii) the Licensed Signaling Gateway Patents. (w) “Signaling Gateway Product Line ” means the Software products (and associated features and functionality) identified on Schedule B. For the avoidance of doubt, the Signaling Gateway Product Line excludes (i) GENBAND’s DMS signaling assets and (ii) any GENBAND legacy products that include signaling functionality that are not expressly listed on Schedule B. (x) “Software” means any and all (i) computer programs, applications and interfaces, whether in source code or object code, (ii) computerized databases and compilations, and (iii) all user manuals and architectural and design specifications, training materials and other documentation relating to any of the foregoing. (y) “Trademarks” means, together with the goodwill associated therewith, all trademarks, service marks, trade dress, logos, trade names, corporate names, business names, domain names, whether or not registered, including all common law rights, and registrations, applications for registration and renewals thereof, including, but not limited to, all marks registered in the United States Patent and Trademark Office, the trademark offices of the states and territories of the United States of America, and the trademark offices of other nations throughout the world (including the Canadian Intellectual Property Office), and all rights therein provided by multinational treaties or conventions. (z) “Transferred Patent” has the meaning ascribed thereto in the ASA. Article Two- GRANT OF RIGHTS Partial Assignment of Nortel IPLA. (a) Effective as of the Effective Date, GENBAND hereby assigns and delegates unto PT, all of GENBAND’s rights, privileges, duties and obligations under the Nortel IPLA to the extent (and only to the extent) relating to (i) the Licensed Signaling Gateway IP solely for use within the Field of Use and (ii) the Transferred Patent. The Parties acknowledge and agree that GENBAND expressly retains, and does not assign, all rights, privileges, duties and obligations under the Nortel IPLA that are unrelated to the Signaling Gateway Product Line.
